DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-20 recite(s) “identifying, by a device, an event in a calendar of a user corresponding with a present time or location of the user”, “determining, by the device, that the event indicates that a deployed resource is to be inaccessible to the user”, “causing, by the device, a second device to take an undeployment action for the deployed resource”, “determining, by the device, that the event indicates that a deployed resource is to be inaccessible to the user based at least on a history of events from the calendar of the use”, “determining, by the device, using a machine learning system trained with at least history of events from the calendar of the user”, “wherein the deployed resources comprises one of a virtual machine or a virtual computing environment”, “determining, by the device responsive to a second event in the calendar of the user subsequent to the event, that the undeployed resource is to be accessible to the user”, “causing, by the device, the second device to take a deployment action for the undeployed resource”, “identifying, by a device, an event in a calendar of a user, the event associated with a time period”, “determining, by the device, that the user will be present for the event and a deployable resource is to be accessible to the user via a computing device at least for the time period associated with the event”, “causing, by the device, the deployable resource to be deployed for access via the computing by the user for the time period associated with the event”, “determining, by the device, that the user will be present for the event via metadata identified with the event”, “transmitting, by the device, a request to another device to deploy the deployable resource”, “transmitting, by the device, configuration information of the deployable resource”, “wherein the deployable resource comprises one of a virtual machine or a virtual computing environment”, “by the device, a selection of a service provider from a plurality of services providers to deploy the deployable resource”, “by the device, a request to deploy the deployable resource to the selected service provider”.
 This judicial exception is not integrated into a practical application because each limitation(s) falls under the mental process grouping (concepts performed in the human mind including an observation, evaluation, judgement or opinion) and /or Organization of Human Activities (i.e. using a calendar for scheduling activities/events).  These limitations define an invention that utilizes a calendar entries/events to deploy/undeploy resources.  Clearly, these steps could reasonably be performed mentally or by paper and pen by a human.  
The claimed additional limitation deployable resource comprises one of a virtual machine or a virtual computing environment,  a processors, device(s) is merely a use of a computer as a tool to perform an abstract idea, other word, merely reciting a generic computer component to carry out the abstract idea is not indicative of integration into a practical application.
	The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting the generic computer components [device comprising one or more processors] nothing in the claim element precludes the step from practically being performed in the mind and/or by a human activity.  For example, but for the generic computer component language, the recited steps in the context of this claim encompass the user manually performing the steps.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Metal Processes” and/or Organization of Human Activities grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application.  In particular, the claim only recites following additional elements –“Method” and “A system”.  The additional elements in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component(s).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claimed “system”, “device”, “processors” is/are merely a use of computer as a tool to perform an abstract idea, other words, merely reciting a generic computer component to carry out the abstract idea is not indicative of integration into a practical application.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The mere recitation of “Method”, “A system” and using the processor(s) to take a deployment/undeployment action is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). The “one or more processors” coupled to “memory” and identify(ing) an event from a calendar and performing a deployment/undeployment action is recited at a high level of generality and are recited as performing generic computer functions used in computer applications.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kania et al. (Pub 20160232022) (hereafter Kania) in view of Mizrachi et al. (Pub 20090113435) (hereafter Mizrachi).

As per claim 1, Kania teaches:
A method comprising: 
identifying, by a device, an event in a calendar of a user corresponding with a present time or location of the user; ([Paragraph 24], The term “schedule” may denote a timetable defining points in time for activities to be executed for a VM as described above. [Paragraph 36], At a point in time 306, a virtual machine may be turned on based on the schedule, or based on a manual operation of an administrator. The schedule information may be presented 308 to a user.)
determining, by the device, that the event indicates that a deployed resource is to be inaccessible to the user; and ([Paragraph 31], If, for example, the virtual manager scheduler unit received first feedback information expressing “shut down the VM at 8:00 pm every day” from one or more VM clients, this first feedback information is ranked higher than a second feedback information expressing “update device drivers for the VM at 9:00 pm every second day”. A skilled person will know equivalent examples. The function of the feedback information may be based on a threshold value of feedback information, in particular, number of users who delivered feedback information or an average of individual adjustments being used for generating the group adjustment for a specific activity.)
causing, by the device, a second device to take an undeployment action for the deployed resource. ([Paragraph 22], When a VM is not in use, it may be shut down to release underlying computer system resources. Shutting down a VM is analogous to a regular shutdown of a physical computer. No operating status may be saved. Killing a VM may be equivalent to performing a power off of a VM, similar to unplugging the power cable from a physical computer. It may be performed in case of an error or if a regular shut down may fail.  [Paragraph 23], The term “activities” may denote action performed to or with virtual machines. Examples of these activities may include starting a VM, stopping or shutting down a VM, deleting or killing a VM, suspending a VM (i.e., putting it in a sleep or hibernate mode), or updating a VM, (e.g., with new device drivers). Also, backing up of a VM or performing a snapshot may belong to these activities. [Paragraph 47], The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). )
However, Kania does not explicitly disclose a second device to take an undeployment action for the deployed resource.
Mizrachi also teaches determining, by the device, that the event indicates that a deployed resource is to be inaccessible to the user; ([Fig. 3-5] [Paragraph 42], In yet another embodiment, analyzing the entries in the set of electronic calendars includes identifying an entry in the set of entries associated with a given user in the set of users. In response to a calendar status associated with the calendar entry indicating a user is on vacation, a time interval associated with the calendar status is identified as a low usage time interval.)
Mizrachi teaches a second device to take an undeployment action for the deployed resource. ([Fig. 3-5] [Paragraph 42], In yet another embodiment, analyzing the entries in the set of electronic calendars includes identifying an entry in the set of entries associated with a given user in the set of users. In response to a calendar status associated with the calendar entry indicating a user is on vacation, a time interval associated with the calendar status is identified as a low usage time interval.  [Paragraph 17], FIG. 1 depicts a pictorial representation of a network of data processing systems in which illustrative embodiments may be implemented. Network data processing system 100 is a network of computers in which the illustrative embodiments may be implemented. Network data processing system 100 contains network 102, which is the medium used to provide communications links between various devices and computers connected together within network data processing system 100.  [Paragraph 31], The illustrative embodiments recognize that users are frequently aware of time intervals when users will require the computer's resources and time intervals when the users will not need to use the computer's resources.  [Paragraph 18], In the depicted example, server 104 provides data, such as boot files, operating system images, and applications to clients 110, 112, and 114. Clients 110, 112, and 114 are clients to server 104 in this example. Network data processing system 100 may include additional servers, clients, and other devices not shown.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Kania wherein an event in a calendar/schedule is identified by a device corresponding with present time to take an undeployment action for a deployed resource, into teachings of Mizrachi wherein the event identified indicates that a deployed resource is to be inaccessible to the user and a second device which the deployed resource is allocated to takes the undeployment action, because this would enhance the teachings of Kania wherein by performing an undeployment action on a device (i.e. second device) when the user is not utilizing the resources, allows the resources to be freed while the user is not available/inaccessible.  

As per claim 2, rejection of claim 1 is incorporated:
Kania teaches further comprising determining, by the device, that the event indicates that a deployed resource is to be inaccessible to the user based at least on a history of events from the calendar of the user. ([Paragraph 31], If, for example, the virtual manager scheduler unit received first feedback information expressing “shut down the VM at 8:00 pm every day” from one or more VM clients, this first feedback information is ranked higher than a second feedback information expressing “update device drivers for the VM at 9:00 pm every second day”. A skilled person will know equivalent examples. The function of the feedback information may be based on a threshold value of feedback information, in particular, number of users who delivered feedback information or an average of individual adjustments being used for generating the group adjustment for a specific activity.)
Mizrachi also teaches ([Fig. 3-5] [Paragraph 42], In yet another embodiment, analyzing the entries in the set of electronic calendars includes identifying an entry in the set of entries associated with a given user in the set of users. In response to a calendar status associated with the calendar entry indicating a user is on vacation, a time interval associated with the calendar status is identified as a low usage time interval.  [Paragraph 8], Entries in a set of electronic calendars associated with a set of users are analyzed to generate expected computer usage patterns for the set of users. A low usage time interval for a computer is identified using the expected computer usage patterns. The low usage time interval for the computer is a time interval when expected usage of the computer by the set of users does not exceed a threshold amount of usage. The process is automatically executed during the low usage time interval. ) 

As per claim 3, rejection of claim 2 is incorporated:
Mizrachi teaches further comprising determining, by the device, using a machine learning system trained with at least history of events from the calendar of the user. ([Fig. 3-5] [Paragraph 42], In yet another embodiment, analyzing the entries in the set of electronic calendars includes identifying an entry in the set of entries associated with a given user in the set of users. In response to a calendar status associated with the calendar entry indicating a user is on vacation, a time interval associated with the calendar status is identified as a low usage time interval.  [Paragraph 8], Entries in a set of electronic calendars associated with a set of users are analyzed to generate expected computer usage patterns for the set of users. A low usage time interval for a computer is identified using the expected computer usage patterns.)

As per claim 4, rejection of claim 1 is incorporated:
Kania teaches wherein the deployed resources comprises one of a virtual machine or a virtual computing environment. ([Paragraph 22], When a VM is not in use, it may be shut down to release underlying computer system resources. Shutting down a VM is analogous to a regular shutdown of a physical computer. No operating status may be saved. Killing a VM may be equivalent to performing a power off of a VM, similar to unplugging the power cable from a physical computer. It may be performed in case of an error or if a regular shut down may fail.  [Paragraph 23], The term “activities” may denote action performed to or with virtual machines. Examples of these activities may include starting a VM, stopping or shutting down a VM, deleting or killing a VM, suspending a VM (i.e., putting it in a sleep or hibernate mode), or updating a VM, (e.g., with new device drivers). Also, backing up of a VM or performing a snapshot may belong to these activities.)

As per claim 5, rejection of claim 1 is incorporated:
Kania teaches further comprising determining, by the device responsive to a second event in the calendar of the user subsequent to the event, that the undeployed resource is to be accessible to the user. ([Paragraph 23], The term “activities” may denote action performed to or with virtual machines. Examples of these activities may include starting a VM, stopping or shutting down a VM, deleting or killing a VM, suspending a VM (i.e., putting it in a sleep or hibernate mode), or updating a VM, (e.g., with new device drivers). Also, backing up of a VM or performing a snapshot may belong to these activities.)  [Paragraph 1], to a method for running a virtual manager scheduler for scheduling activities for virtual machines.  [Paragraph 36], At a point in time 306, a virtual machine may be turned on based on the schedule, or based on a manual operation of an administrator. The schedule information may be presented 308 to a user. The user may react to the displayed schedule.)

As per claim 6, rejection of claim 5 is incorporated:
Kania teaches further comprising causing, by the device, the second device to take a deployment action for the undeployed resource. ([Paragraph 23], The term “activities” may denote action performed to or with virtual machines. Examples of these activities may include starting a VM, stopping or shutting down a VM, deleting or killing a VM, suspending a VM (i.e., putting it in a sleep or hibernate mode), or updating a VM, (e.g., with new device drivers). Also, backing up of a VM or performing a snapshot may belong to these activities.)  [Paragraph 1], to a method for running a virtual manager scheduler for scheduling activities for virtual machines.  [Paragraph 36], At a point in time 306, a virtual machine may be turned on based on the schedule, or based on a manual operation of an administrator. The schedule information may be presented 308 to a user. The user may react to the displayed schedule.)
Mizrachi teaches the second device. ([Fig. 3-5] [Paragraph 42], In yet another embodiment, analyzing the entries in the set of electronic calendars includes identifying an entry in the set of entries associated with a given user in the set of users. In response to a calendar status associated with the calendar entry indicating a user is on vacation, a time interval associated with the calendar status is identified as a low usage time interval.  [Paragraph 17], FIG. 1 depicts a pictorial representation of a network of data processing systems in which illustrative embodiments may be implemented. Network data processing system 100 is a network of computers in which the illustrative embodiments may be implemented. Network data processing system 100 contains network 102, which is the medium used to provide communications links between various devices and computers connected together within network data processing system 100.  [Paragraph 31], The illustrative embodiments recognize that users are frequently aware of time intervals when users will require the computer's resources and time intervals when the users will not need to use the computer's resources.  [Paragraph 18], In the depicted example, server 104 provides data, such as boot files, operating system images, and applications to clients 110, 112, and 114. Clients 110, 112, and 114 are clients to server 104 in this example. Network data processing system 100 may include additional servers, clients, and other devices not shown.)

As per claim 7, Kania teaches:
A method comprising: 
identifying, by a device, an event in a calendar of a user, the event associated with a time period; ([Paragraph 24], The term “schedule” may denote a timetable defining points in time for activities to be executed for a VM as described above. [Paragraph 36], At a point in time 306, a virtual machine may be turned on based on the schedule, or based on a manual operation of an administrator. The schedule information may be presented 308 to a user.)
determining, by the device, that the user will be present for the event and a deployable resource is to be accessible to the user via a computing device at least for the time period associated with the event; and 
causing, by the device, the deployable resource to be deployed for access via the computing by the user for the time period associated with the event.  ([Paragraph 28], According to an embodiment of the method, the schedule may include time information for the virtual machine. The time information may include active hours during a day of the virtual machine, active days during a week of the virtual machine…  A skilled person may apply more and other activities to a virtual machine.  [Paragraph 23], The term “activities” may denote action performed to or with virtual machines. Examples of these activities may include starting a VM, stopping or shutting down a VM, deleting or killing a VM, suspending a VM (i.e., putting it in a sleep or hibernate mode), or updating a VM, (e.g., with new device drivers). Also, backing up of a VM or performing a snapshot may belong to these activities. )
However, Kania does not explicitly disclose the user will be present.
Mizrachi teaches the user will be present. ([Paragraph 8], Entries in a set of electronic calendars associated with a set of users are analyzed to generate expected computer usage patterns for the set of users… [Paragraph 66], whether the user will be using the computer during a meeting...)
Mizrachi also teaches time period associated with an event; ([Paragraph 43], In another example, analyzing the entries in the set of electronic calendars includes identifying an entry in the set of entries associated with a given user in the set of users and performing a text analysis on text associated with the entry to form text analysis results. One example of text analysis is a coding system for high data volume where strings of text are mapped to classes. In this example, strings are being mapped to "Low" and "High" usage classes… [Paragraph 8], Entries in a set of electronic calendars associated with a set of users are analyzed to generate expected computer usage patterns for the set of users… [Paragraph 66], whether the user will be using the computer during a meeting...)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Kania wherein an event associated with a time period in a calendar/schedule is identified by a device and deployable resource is to be accessible to the user for the time period by deploying the deployable resource, into teachings of Mizrachi wherein a usage pattern of a user is used to determine the user being present for the event, because this would enhance the teachings of Kania wherein by determining the usage patter of user(s), the resource(s) can be deployed or undeployed based on the pattern of the users usage, thus the deployable/deployed resource can be allocated or deallocated based on the determined pattern and available without negatively affecting user experience.

As per claim 8, rejection of claim 7 is incorporated:
Mizrachi teaches further comprising determining, by the device, that the user will be present for the event via metadata identified with the event. ([Paragraph 43], In another example, analyzing the entries in the set of electronic calendars includes identifying an entry in the set of entries associated with a given user in the set of users and performing a text analysis on text associated with the entry to form text analysis results. One example of text analysis is a coding system for high data volume where strings of text are mapped to classes. In this example, strings are being mapped to "Low" and "High" usage classes… [Paragraph 8], Entries in a set of electronic calendars associated with a set of users are analyzed to generate expected computer usage patterns for the set of users… [Paragraph 66], whether the user will be using the computer during a meeting...)

As per claim 9, rejection of claim 7 is incorporated:
Mizrachi teaches further comprising transmitting, by the device, a request to another device to deploy the deployable resource. ([Fig. 3-5] [Paragraph 42], In yet another embodiment, analyzing the entries in the set of electronic calendars includes identifying an entry in the set of entries associated with a given user in the set of users. In response to a calendar status associated with the calendar entry indicating a user is on vacation, a time interval associated with the calendar status is identified as a low usage time interval.  [Paragraph 17], FIG. 1 depicts a pictorial representation of a network of data processing systems in which illustrative embodiments may be implemented. Network data processing system 100 is a network of computers in which the illustrative embodiments may be implemented. Network data processing system 100 contains network 102, which is the medium used to provide communications links between various devices and computers connected together within network data processing system 100.  [Paragraph 31], The illustrative embodiments recognize that users are frequently aware of time intervals when users will require the computer's resources and time intervals when the users will not need to use the computer's resources.  [Paragraph 18], In the depicted example, server 104 provides data, such as boot files, operating system images, and applications to clients 110, 112, and 114. Clients 110, 112, and 114 are clients to server 104 in this example. Network data processing system 100 may include additional servers, clients, and other devices not shown.)
Kania also teaches deploy the deployable resource. ([Paragraph 23], The term “activities” may denote action performed to or with virtual machines. Examples of these activities may include starting a VM, stopping or shutting down a VM, deleting or killing a VM, suspending a VM (i.e., putting it in a sleep or hibernate mode), or updating a VM, (e.g., with new device drivers).)

As per claim 10, rejection of claim 9 is incorporated:
Kania teaches further comprising transmitting, by the device, configuration information of the deployable resource. ([Paragraph 35], FIG. 2 shows a block diagram of a computing environment with a hypervisor 200 comprising virtual machines 204 and a virtual manager scheduler 216 or a virtual manager scheduler unit 216. In particular, each virtual machine 204 may include a virtualized hardware configuration 210, an operating system 208, and at least a virtual machine client 206.)

As per claim 11, rejection of claim 7 is incorporated:
Kania teaches wherein the deployable resource comprises one of a virtual machine or a virtual computing environment. ([Paragraph 23], The term “activities” may denote action performed to or with virtual machines. Examples of these activities may include starting a VM, stopping or shutting down a VM, deleting or killing a VM, suspending a VM (i.e., putting it in a sleep or hibernate mode), or updating a VM, (e.g., with new device drivers).)

As per claim 12, rejection of claim 7 is incorporated:
Kania teaches further comprising causing, by the device, a selection of a service provider from a plurality of services providers to deploy the deployable resource. ([Paragraph 20], Virtual machines are typically deployed on top of a hypervisor which is instrumental in isolating a virtual machine against a physical machine.  [Paragraph 47], the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider)…)
Mizrachi also teaches ([Paragraph 46], The illustrative embodiments may be performed by a service to customers. In this example, a client, such as client 110 in FIG. 1, sends calendar entries to a server associated with the service provider by the server, such as server 104 in FIG. 1.  [Paragraph 18], In the depicted example, server 104 and server 106 connect to network 102 along with storage unit 108. In addition, clients 110, 112, and 114 connect to network 102. Clients 110, 112, and 114 may be, for example, personal computers or network computers. In the depicted example, server 104 provides data, such as boot files, operating system images, and applications to clients 110, 112, and 114. Clients 110, 112, and 114 are clients to server 104 in this example. Network data processing system 100 may include additional servers, clients, and other devices not shown.)

As per claim 13, rejection of claim 12 is incorporated:
Mizrachi teaches further comprising transmitting, by the device, a request to deploy the deployable resource to the selected service provider. ([Paragraph 46], The illustrative embodiments may be performed by a service to customers. In this example, a client, such as client 110 in FIG. 1, sends calendar entries to a server associated with the service provider by the server, such as server 104 in FIG. 1.  [Paragraph 18], In the depicted example, server 104 and server 106 connect to network 102 along with storage unit 108. In addition, clients 110, 112, and 114 connect to network 102. Clients 110, 112, and 114 may be, for example, personal computers or network computers. In the depicted example, server 104 provides data, such as boot files, operating system images, and applications to clients 110, 112, and 114. Clients 110, 112, and 114 are clients to server 104 in this example. Network data processing system 100 may include additional servers, clients, and other devices not shown.)
Kania teaches ([Paragraph 23], The term “activities” may denote action performed to or with virtual machines. Examples of these activities may include starting a VM, stopping or shutting down a VM, deleting or killing a VM, suspending a VM (i.e., putting it in a sleep or hibernate mode), or updating a VM, (e.g., with new device drivers).  [Paragraph 24], The term “schedule” may denote a timetable defining points in time for activities to be executed for a VM as described above.  [Paragraph 20], Virtual machines are typically deployed on top of a hypervisor which is instrumental in isolating a virtual machine against a physical machine.  [Paragraph 27], End user or user requests and feedback regarding activity schedules may be handled directly by a communication between a virtual machine client and a virtual manager scheduler unit. Input may come directly from a use of the virtual machine. Users of a virtual machine may also be informed about planned activities based on the schedule. The virtual manager scheduler unit may also be aware of a real usage of virtual machines supported.)

As per claims 14-20, these are system claims corresponding to method claims 7-13.  Therefore, rejected based on similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196